COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00300-CR


David Wade Hubbard                        §    From the 355th District Court of

                                          §    Hood County (CR11218)

v.                                        §    May 1, 2014

                                          §    Per Curiam

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

court costs of $450 and the order to withdraw funds to reflect a total amount of

$4,341. It is ordered that the judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM